IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE

                                 AT JACKSON            FILED
                              MAY 1999 SESSION
                                                           July 7, 1999

                                                       Cecil Crowson, Jr.
                                                      Appellate Court Clerk
STATE OF TENNESSEE,                  )
                                     )    NO. 02C01-9810-CC-00308
      Appellee,                      )
                                     )    HARDEMAN COUNTY
VS.                                  )
                                     )    HON. JON KERRY BLACKWOOD,
CHARLES R. SMITH,                    )    JUDGE
                                     )
      Appellant.                     )    (Aggravated Burglary and Theft)



FOR THE APPELLANT:                        FOR THE APPELLEE:

C. MICHAEL ROBBINS                        PAUL G. SUMMERS
(On Appeal)                               Attorney General and Reporter
46 North Third Street
Suite 719                                 J. ROSS DYER
Memphis, TN 38103                         Assistant Attorney General
                                          Cordell Hull Building, 2nd Floor
GARY F. ANTRICAN                          425 Fifth Avenue North
District Public Defender                  Nashville, TN 37243-0493

RICKEY W. GRIGGS                          ELIZABETH T. RICE
(At Trial)                                District Attorney General
Assistant District Public Defender
P.O. Box 700                              JERRY W. NORWOOD
Somerville, TN 38068-0700                 Assistant District Attorney General
                                          302 Market Street
                                          Somerville, TN 38068




OPINION FILED:



AFFIRMED



JOE G. RILEY,
JUDGE
                                      OPINION



         A Hardeman County jury convicted defendant of aggravated burglary, a

Class C felony, and theft of property valued at $500, a Class A misdemeanor. The

sole issue in this appeal as of right is sufficiency of the evidence. We find the

evidence sufficient to support the convictions and AFFIRM the judgment of the trial

court.




                                        FACTS



         On the night of October 16, 1997, a home owned by Radye and Virgie

Morphis in the Pocahontas community was burglarized. Law enforcement found

signs of forced entry and the inside of the house in disarray. A microwave oven was

left on the floor in front of the kitchen door. Items missing from the house included:

a deer rifle, compound bow, microwave oven, weed trimmer, kerosene heater, and

tool belt. These items were not recovered. Radye Morphis valued these items at

$1500.



         Grace Short, a next-door neighbor, disturbed by the barking of a dog at about

10:00 p.m., looked out her window and saw an individual moving about the Morphis’

property and observed a dim light inside the home (from a match or a lighter). Her

husband saw the individual leave the house, put a box-like object on the handlebars

of a bicycle and ride south on Main Street over the railroad tracks. The husband

saw the individual return to the house a few minutes later.



         Grace Short alerted another neighbor, Lynn Hudson, to the suspicious

activity. Hudson saw a man in the Morphis’ front yard get on a bike with something

on the handlebars and ride past her house. The rider went south on Main Street

and over the railroad tracks. Like Mr. Short, Hudson witnessed the man’s return.



                                           2
She knew it was the same person because she recognized the squeaking sound

made by the bicycle. Upon the man’s return, Hudson observed his shadow moving

between the house and the garage until law enforcement patrol cars arrived.



       Hardeman County Sheriff’s Deputy Rick Chandler responded to the burglary

call. Upon his arrival at the scene, Chandler saw Grace Short gesturing toward the

back of the Morphis’ house. As he approached the house and came near the

detached garage, he saw a bicycle leaning against the garage door. He eventually

came upon a pile of scrap materials under which he saw the defendant.



       Chandler ordered the defendant to come out from under the scrap materials

and placed him under arrest. The defendant behaved belligerently and protested

his arrest. In response to the deputy’s investigative questioning, defendant claimed

to be in the house for a legitimate purpose 1 and said he hid for fear of being in

trouble solely because of his reputation.




                        SUFFICIENCY OF THE EVIDENCE



       Defendant challenges the sufficiency of the evidence used to support his

convictions for aggravated burglary and theft of property. Specifically, he claims

that the evidence is purely circumstantial in nature and only establishes his

presence in the garage, not the house.



       Although the evidence of the defendant’s guilt is circumstantial in nature,

circumstantial evidence alone may be sufficient to support a conviction. State v.

Tharpe, 726 S.W.2d 896, 899-900 (Tenn. 1987); State v. Gregory, 862 S.W.2d
574, 577 (Tenn. Crim. App. 1993); State v. Buttrey, 756 S.W.2d 718, 721 (Tenn.


       1
        Defendant claimed to be seeking a labor-for-rent arrangement and was looking at
the house with that purpose in mind. However, at the time of the offense, defendant was
on house arrest and in violation of his community correction’s curfew.

                                           3
Crim. App. 1988). However, in order for this to occur, the circumstantial evidence

must be consistent with the guilt of the accused, inconsistent with innocence, and

must exclude every other reasonable theory or hypothesis except that of guilt.

Tharpe, 726 S.W.2d at 900.



       While following the above guidelines, this Court must remember that the jury

decides the weight to be given to circumstantial evidence and that “[t]he inferences

to be drawn from such evidence, and the extent to which the circumstances are

consistent with guilt and inconsistent with innocence are questions primarily for the

jury.” Marable v. State, 313 S.W.2d 451, 457 (Tenn. 1958)(citation omitted); see

also Gregory, 862 S.W.2d at 577; State v. Coury, 697 S.W.2d 373, 377 (Tenn.

Crim. App. 1985). Great weight is given to the result reached by the jury in a

criminal trial. A jury verdict accredits the state's witnesses and resolves all conflicts

in favor of the state. State v. Bigbee, 885 S.W.2d 797, 803 (Tenn. 1994); State v.

Harris, 839 S.W.2d 54, 75 (Tenn. 1992).



       The eyewitness testimony in this case established that a male individual

entered the Morphis’ property and took several items out of the house. He left on

a bicycle with some of the property and returned a few minutes later. When law

enforcement arrived on the scene, they found a bicycle leaning against the garage

and discovered defendant hiding under a scrap pile.             Defendant offered an

incredible explanation for his presence on the property at approximately 10:00 p.m.

(i.e., his desire to make rental arrangements with the homeowners.)



       Defendant fails to overcome the presumption of guilt established by the jury

verdict in this case. The evidence was sufficient to support defendant’s convictions

for aggravated burglary and theft of property.



                                    CONCLUSION




                                           4
     Based upon the foregoing, the judgment of the trial court is AFFIRMED.




                                           ____________________________
                                            JOE G. RILEY, JUDGE




CONCUR:




____________________________
JOHN H. PEAY, JUDGE




____________________________
THOMAS T. WOODALL, JUDGE




                                     5